Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into this 21st
day of February 2007, by and between PLACER SIERRA BANCSHARES (the “Company”)
and DAVID E. HOOSTON (the “Executive”).

WHEREAS, the Executive and the Company (previously known as “First California
Bancshares”) entered into an Employment Agreement, dated January 1, 2003, as
amended by amendments dated October 28, 2003, January 1, 2004 and October 26,
2004 (collectively, the “Agreement”); and

WHEREAS, Section 4 of the Agreement sets forth the Company’s potential
obligations upon the termination of the Executive’s employment with the Company;
and

WHEREAS, the Executive and the Company have agreed to amend the Agreement as set
forth in this Amendment in order to provide for payments to be made in
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and guidance thereunder, which section was added to the Code by the
American Jobs Creation Act of 2004; and

WHEREAS, Section 17(d) of the Agreement provides that the Agreement may be
amended only by a writing signed by the parties.

NOW THEREFORE, the Executive and the Company agree as follows:

1. A new Subsection (f) entitled “Timing of Payment” is added to Section 4 of
the Agreement, to read as set forth below:

(f) Timing of Payment. Notwithstanding anything to the contrary in this
Agreement, if any amount payable hereunder is considered to be compensation
deferred under a “nonqualified deferred compensation plan” as defined for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and if Executive is deemed to be a “specified employee” as
defined for purposes of Section 409A, then, to the extent necessary to comply
with Section 409A, any such amount due under this Agreement in connection with a
termination of Executive’s employment that otherwise would be payable at any
time during the six-month period immediately following such termination of
employment shall not be paid prior to, and shall instead be payable in a lump
sum as soon as practicable following, the expiration of such six-month period.
In light of the uncertainty surrounding the application of Section 409A, the
Company makes no guarantee as to the income tax treatment under Section 409A of
any payments made or benefits provided under this Agreement.

 

1



--------------------------------------------------------------------------------

2. All other terms and conditions of the Agreement shall remain in full force
and effect.

 

PLACER SIERRA BANCSHARES

By: /s/ Frank J. Mercardante                                         

    /s/ David E. Hooston                                         

      Frank J. Mercardante

      Chief Executive Officer

    DAVID E. HOOSTON

 

2